Pratt, J.
It is plain enough that the object of this suit is to permit Benner to collect his share of fees from Marx under tile second agreement, but it is difficult to see upon what theory the jury based their verdict. It is clear the plaintiff understood he had agreed to give a portion of the recovery to his attorney and counsel, and equally clear he understood and was satisfied with Ihe settlement, except possibly 5 per cent. Therefore in no event could he *310claim over $60, that being 5 per cent, on the verdict of $1,200, and the weight, of evidence seems to be in favor of such an amount. There are some errors, in. the admission and rejection of testimony sufficient to warrant granting a new trial, but, as a new trial must necessarily result in a verdict for at least $60, we think the case can be properly disposed of by reducing the judgment to that amount, with interest since the date when the plaintiff received the-$800, without costs to either party on this appeal.